DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I and the species of TUBB3 and HMGN1 in the reply filed on May 4, 2022 is acknowledged. On page 7 Applicant indicates the species election was made with traverse.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3-5, 11 and 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. 
Claims 1-2, 6-10 and 12 are examined upon their merits.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application is the national stage entry 371 of PCT/EP2017/080414 filed on November 24, 2017, which claims the benefit of EP16306561.8 filed on November 25, 2016.  Claims 1-2, 6-10 and 12 have an earliest effective filing date of November 25, 2016.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 6-10 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon judicial exception without significantly more. The claim(s) recite(s) the natural phenomenon whereby physiological skin aging correlates with altered expression of the instantly-elected TUBB3 and HMGN1 genes. This judicial exception is not integrated into a practical application because the method does not constitute an improvement in technological field; the additional steps do not integrate the detection of the natural phenomenon into a particular treatment/prophylaxis; does not use a particular machine; nor recite any of the other meaningful limitations set forth in MPEP 2106.05(a)-(c) and (e)-(h). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements fail to impose meaningful limits upon the method such that the invention does not preempt the natural phenomenon itself.
First, it is important to note that TUBB3 has many synonyms within the art including CFEOM3, beta(III)-tubulin protein, beta-4 protein, and TuJ1 (see attached MeSH search report).. Similarly, HMGN1 also has many synonyms: HMG 14, Nucleosomal Binding Protein 1 High Mobility Group, or Nonhistone Chromosomal Protein HMG-14 (see attached MeSH search report).
The claim is directed to a method, which is one of the statutory categories of invention (STEP 1:YES), for determining if the skin of a subject presents signs of physiological skin aging comprising detecting an expression level of a first protein, the elected TUBB3, and an expression level of the elected HMGN1 in a skin sample (claim 1). This claim recites a natural correlation/phenomenon/law whereby skin aging is indicated by the expression level of these two proteins. Therefore the claims recite at least one judicial exception (STEP 2A, Prong One: YES).
According to Step 2A, Prong Two, set forth in 2019 Revised Patent Subject Matter Eligibility Guidance (Fed. Register, 84(4), January 2019), the claims are next evaluated with respect to whether the judicial exception is integrated into a practical application.  This analysis turns to the elements recited, in addition to the judicial exception(s), within the claim.  There are no additional steps/elements recited in independent claim 1. Depending claim 2 recites the method further comprises “comparing the expression level of said first protein with a reference level and comparing the expression level of the at least one further protein with a reference level”.  This claim recites an enumerated abstract idea judicial exception (“comparing”) which has been deemed patent ineligible subject matter (see claims University of Utah Research Foundation v. Ambry Genetics Corp. 774 F.3d 755, 763 (Fed. Cir. 2014)).  Claims 6-8 do not add any steps but limit the cells to keratinocytes and the subject to Caucasian and woman.  Claim 9 recites another enumerated abstract idea judicial exception – a mathematical relationship (II.A.i. of the October 2019 Update). The October 2019 Update states: “claim that recites a numerical formula or equation will be considered as falling within the ‘mathematical concepts’ grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping. For example, the phrase ‘determining a ratio of A to B’ is merely a textual replacement for the particular equation (ratio = A/B).” Thus, claim 9 recites a judicial exception and does not recite additional steps/elements that integrate the judicial exception(s) into a practical application.  Claims 10 and 12, respectively, recite the ratio of expression is higher or lower than 1 for the first protein of the claim (TUBB3); and, the ratio of expression is less than 1 for the at least one further protein (the elected HMGN1). 
There are no steps/elements that integrate the judicial exception(s) of the claims into a practical application. The claims do not employ any particular machine, do not integrate observation of the natural phenomenon into any particular treatment, do not constitute an improved technology.  The additional steps/elements do not impose meaningful limits upon the judicial exception.  In Sequenom (at IV) the Court states:
“It is important to note that the ' 540 patent does not merely claim uses or applications of cffDNA, it claims methods for detecting the natural phenomenon. Because generally one must be able to find a natural phenomenon to use it and apply it, claims covering the only commercially viable way of detecting that phenomenon do carry a substantial risk of preempting all practical uses of it.”
Such is the case in the instant claims, where the claims cover ever means for “determining in a skin sample … an expression level of …TUBB3 … and …HMGN1”. There are no additional elements that apply the judicial exception in some other meaningful way beyond generally linking it to a field, namely, skin aging.  In this way the claims, as a whole, amount to nothing more than a drafting effort designed to monopolize the natural correlation itself. ((STEP 2A, Prong Two: NO).
Regarding the additional limitations of Caucasian and woman (claims 7 and 8), the specification states: It is known to the skilled in the art, that people of color exhibit less …facial aging … than lighter skin types” (pg. 6); and that it was known the predominant cell type of the epidermis is the keratinocyte (pg. 8). Although implicit in the instant claims, the specification teaches: “Methods to obtain a skin sample are generally known to the skilled in the art” (pg. 8). Therefore, in accordance with Berkheimer Memo III.A.1, the examiner has cited express statements in the specification that indicate the additional elements were sufficiently well-known that the specification does not need to describe the particulars thereof.  In other words, the disclosure describes no new technology, but merely refers to techniques and elements that were known in the art at the time of filing. 
Lastly, in accordance with Berkheimer Memo III.A.III. the examiner cites publications within the field of technical expertise, that demonstrate the well-understood, routine, conventional nature of the additional element(s).  
The following prior art references teach it was well established in the field of technical expertise, prior to filing, that skin cells express TUBB3 (Locher et al., Histochem Cell Biol (2015) 144:87–91; and, Herraiz et al. (2015) Functional Characterization of MC1RTUBB3 Intergenic Splice Variants of the Human Melanocortin 1 Receptor. PLoS ONE 10(12): e0144757. doi:10.1371/journal.pone.0144757).  Locher et al., teach the TUBB3-positve cells co-express nesting, NGFR and SOX9, which indicate the cells are melanoglial in identity (pg. 88, Discussion).  Herraiz et al. teach, “It has been reported that exposure to ultraviolet radiation (UVR) might promote an isoform switch from canonical MC1R (MC1R-001) to the MC1R-TUBB3 chimera” (Abstract).  The authors demonstrate splice variants of the melantocortin1-TUBB3 are upregulated upon ultraviolet radiation (paragraph bridging pages 2 and 4).
Additionally, it was well established, prior to filing, that skin epidermis expresses HMGN1 (Furusawa et al., Gene Expression Patterns 9 (2009) 289–295). Furusawa et al. teach “HMGN1 expression is observed in the …skin epidermis, and… expression in the ORS, DP and skin epidermis are identical to p63, suggesting that HMGN1 expression is retained in the transient amplifying cells derived from the hair stem cells located in the bulge, and down regulated upon differentiation” (pg. 292, last paragraph).  Further, it was shown in the art prior to the filing date, that HMGN1 has intranuclear and extracellular functions in keratinocytes; serving as an alarmin that contributes to responses to stimuli that trigger elevations in intracellular calcium (Yang et al., J Immunol May 1, 2016, 196 (1 Supplement) 203,19).
Therefore, the steps/elements recited in addition to the judicial exception (determining an expression level of TUBB3 and HMGN1) were all well understood, routine, conventional activities in the field of lung injury prior to filing the application at hand (STEP 2B: NO).  The claimed steps/elements recited in addition to the judicial exception(s), alone or in combination, do not make an inventive contribution over the methods that were known in the art prior to filing, and they amount to mere observation of the natural phenomenon itself, by any means known, with the words “apply it” in order to append it to the field of skin aging.  
For all of these reasons, Claims 1-2, 6-10 and 12 are directed to the judicial exception without significantly more and are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over WO2009048282A2 (2009) taken with Yang et al., J Immunol May 1, 2016, 196 (1 Supplement) 203,19.
The WO2009048282A2 discloses TUBB3 as a biomarker for hormonal skin aging (page 3 middle paragraph) and discloses methods comprising harvesting human epidermal keratinocytes in controls and females who have undergone hormone therapy and assessing them for TUBB3 expression (page 3 first paragraph). 
The Yang prior art reference discloses keratinocyte cells release HMGN1 in response to noxious stimulants capable of elevating intracellular calcium; it states: “HMGN1 is preferentially released by keratinocytes, but not by leukocytes such as macrophages, in response to elevation of intracellular calcium” (Abstract).
In KSR International Co. v. Teleflex, Inc., the Supreme Court has stated that combining prior art elements according to known method to yield predictable results is prima facie obvious if the following rationale can be applied:
(1) the prior art includes each element claimed though not necessarily in the same reference.
(2) it was within the technical grasp of one of ordinary skill in the art to combine the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately.
(3) one of ordinary skill in the art would have recognized that the results of such combination were predictable.  

(KSR International Co. v. Teleflex, Inc. 127 S. Ct. 1727, 82 USPQ2d 1385, Supreme Court, April 30, 2007).  The prior art discloses detecting each element (TUBB3 and HMGN1) though not in a single reference.  However, given the guidance in the prior art references and since each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that one could detect both TUBB3 and HMGN1 in keratinocytes with a reasonable expectation of success. One would be motivated to look for both because they are each biomarkers attributed to the response of keratinocytes to noxious stimuli.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY N MACFARLANE/Examiner, Art Unit 1649